Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yunbo Guo on 07/12/2022.

The application has been amended as follows: 

9.	(Currently Amended) The planar workpiece machining device of claim 1, wherein a further bending edge is provided on the protruding portion and defines the free surface, and [[an]] a second undercut is formed between the further bending edge and the upper tool body or a scraper associated with the further bending edge.

10.	(Cancelled) 



Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among the species groups I-II, as set forth in the Office action mailed on 09/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 9 and 11, are no longer withdrawn from consideration because claims 9 and 11 have been amended to include all of the allowable limitations of an allowable claim (Claim 1).  Claims 9 and 11 are allowable since they are dependent on claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, neither Salvagnini (US5123270A) nor Nishibe (JP2005131655A) disclose every single limitation as set forth, nor does the combination of Salvagnini and Nishibe teach single limitation of the claim. Specifically, the prior art fails to disclose “such that the workpiece on which the pressure surface initially rests is subsequently clamped between the pressure surface and a counter holding surface of the counterhold, and is continuously bent around the upper bending edge towards the free surface of the upper tool body to form a chamfer having a bend angle of less than 900 by i) first moving the upper tool body along the first direction to press the counterhold into the lower main body until the upper bending edge of the upper tool body reaches below the lower bending edge of the counter tool body, and ii) then moving the lower tool body along the second direction to make the lower bending edge of the counter tool body push against a portion of the workpiece to bend around the upper bending edge” in combination with the other limitations of the claim. 
Claims 2-7, 9, 11-12 and 14 are allowed because they depend from claim 1.
Claim 16 is allowed because it depends from claim 15.

Regarding claim 17, neither Salvagnini (US5123270A) nor Nishibe (JP2005131655A) disclose every single limitation as set forth, nor does the combination of Salvagnini and Nishibe teach single limitation of the claim. Specifically, the prior art fails to disclose “such that the workpiece on which the pressure surface initially rests is continuously bent around the upper bending edge towards the free surface of the upper tool body to form one of the chamfers on the limb of the workpiece that has a bend angle of less than 900, and wherein producing the chamfers on the limb of the workpiece comprises: in a first bending phase, moving the upper tool body along the first direction to press the counterhold into the lower main body until the upper bending edge of the upper tool body reaches below the lower bending edge of the counter tool body, and in a second bending phase, moving the lower tool body along the second direction to make the lower bending edge of the counter tool body push against a portion of the workpiece to bend around the upper bending edge” in combination with the other limitations of the claim. 
Claim 19 is allowed because it depends from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725